Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are currently pending. 

Information Disclosure Statement
37. The information disclosure statement(s) (IDS(s)) submitted on 5/17/2021, 5/17/2021 and 7/7/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Non-Patent Literature Documents citation #6 listed on IDS 5/17/2021 had an incorrect version of 14.3.1 which was changed by the Examiner to 14.3.0.
Non-Patent Literature Documents citations #1 and #2 did not include S2 reference designations which were added by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 11/18/2020.  These drawings are accepted.


Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address” as noted in lines 4-5 of claim 1 and as similarly noted in claims 13 and 25 are considered as being recited with additional elements which integrate the abstract idea into a practical application as noted by “sending”, “send”, and “receive”.

Claim Interpretation
The claim language as noted by “a policy control function configured to” as noted in claims 13 and 25 are not considered as invoking 35 U.S.C. 112(f) as “a policy control function” is considered as well-known structure in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 12, 13, 14, 15, 16, 17, 18, 19, 22, 24, 25, 26, 27, 28, 29 and 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 7 of U.S. Patent No. 10938583. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
A method comprising:

receiving, by a policy control function device, at least one Ethernet medium access control (MAC) address for a wireless device;


determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and




sending, by the policy control function device to a session management function device, the at least one PCC rule.

A method comprising: 

receiving, by a policy control function device from a session management function device, at least one Ethernet source medium access control (MAC) address for a wireless device; 

determining, by the policy control function device and based on the at least one Ethernet source MAC address, at least one policy and charging control (PCC) rule, associated with the at least one Ethernet source MAC address, that comprises a quality of service policy; and 

sending, by the policy control function device to the session management function device, the at least one PCC rule. (claim 1)



As to claim 2:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising 

receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
The method of claim 1, further comprising

 receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet source MAC address. (claim 2)



As to claim 3:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. 

The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. (claim 3)




As to claim 4:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising:

receiving, from the wireless device, an Ethernet packet filter set; and


performing a comparison of the at least one Ethernet MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is based on the comparison.
The method of claim 1, further comprising: 

receiving, from the wireless device via at least the session management function device, an Ethernet packet filter set; and 

performing a comparison of the at least one Ethernet source MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is further based on the comparison. (claim 4)



As to claim 5:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the at least one PCC rule comprises at least one of:

...

a charging policy associated with the wireless device;
...
The method of claim 1, wherein the at least one PCC rule further comprises at least one charging policy associated with the wireless device. (claim 5)



As to claim 6:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from a device associated with a data network.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device, the at least one Ethernet source MAC address for the wireless device. (claim 6)




As to claim 7:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:




a network exposure function device;

an application function device;

a unified data management device; or

a second policy control function device.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device and via at least a second device, the at least one Ethernet source MAC address for the wireless device, wherein the at least the second device comprises at least one of:

 a network exposure function device; 

an application function device; 

a unified data management device; or 

a second policy control function device. (claim 7)



As to claim 10:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from the session management function device.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device, the at least one Ethernet source MAC address for the wireless device. (claim 6)




As to claim 12:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on the at least one Ethernet MAC address.
The method of claim 1, further comprising: 

receiving, from the wireless device via at least the session management function device, an Ethernet packet filter set; and 

performing a comparison of the at least one Ethernet source MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is further based on the comparison. (claim 4)



As to claim 13:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
A apparatus comprising: 

a policy control function configured to: receive at least one Ethernet medium access control (MAC) address for a wireless device; 



determine at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and 




send, to a session management function, the at least one PCC rule.
A method comprising: 

receiving, by a policy control function device from a session management function device, at least one Ethernet source medium access control (MAC) address for a wireless device; 

determining, by the policy control function device and based on the at least one Ethernet source MAC address, at least one policy and charging control (PCC) rule, associated with the at least one Ethernet source MAC address, that comprises a quality of service policy; and 

sending, by the policy control function device to the session management function device, the at least one PCC rule. (claim 1)



As to claim 14:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising 

receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
The method of claim 1, further comprising

 receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet source MAC address. (claim 2)



As to claim 15:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. 

The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. (claim 3)


As to claim 16:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising:

receiving, from the wireless device, an Ethernet packet filter set; and


performing a comparison of the at least one Ethernet MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is based on the comparison.
The method of claim 1, further comprising: 

receiving, from the wireless device via at least the session management function device, an Ethernet packet filter set; and 

performing a comparison of the at least one Ethernet source MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is further based on the comparison. (claim 4)



As to claim 17:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the at least one PCC rule comprises at least one of:

...

a charging policy associated with the wireless device;
...
The method of claim 1, wherein the at least one PCC rule further comprises at least one charging policy associated with the wireless device. (claim 5)



As to claim 18:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from a device associated with a data network.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device, the at least one Ethernet source MAC address for the wireless device. (claim 6)




As to claim 19:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:




a network exposure function device;

an application function device;

a unified data management device; or

a second policy control function device.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device and via at least a second device, the at least one Ethernet source MAC address for the wireless device, wherein the at least the second device comprises at least one of:

 a network exposure function device; 

an application function device; 

a unified data management device; or 

a second policy control function device. (claim 7)



As to claim 22:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from the session management function device.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device, the at least one Ethernet source MAC address for the wireless device. (claim 6)



As to claim 24:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on the at least one Ethernet MAC address.
The method of claim 1, further comprising: 

receiving, from the wireless device via at least the session management function device, an Ethernet packet filter set; and 

performing a comparison of the at least one Ethernet source MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is further based on the comparison. (claim 4)



As to claim 25:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
A system comprising: 

a policy control function configured to:
receive at least one Ethernet medium access control (MAC) address for a wireless device; and 


determine at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and 




a session management function configured to: receive, from the policy control function, the at least one PCC rule.
A method comprising: 

receiving, by a policy control function device from a session management function device, at least one Ethernet source medium access control (MAC) address for a wireless device; 

determining, by the policy control function device and based on the at least one Ethernet source MAC address, at least one policy and charging control (PCC) rule, associated with the at least one Ethernet source MAC address, that comprises a quality of service policy; and 

sending, by the policy control function device to the session management function device, the at least one PCC rule. (claim 1)



As to claim 26:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising 

receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
The method of claim 1, further comprising

 receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet source MAC address. (claim 2)



As to claim 27:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. 

The method of claim 1, further comprising receiving, by the policy control function device from a device associated with a data network via the session management function device, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises an Ethertype. (claim 3)



As to claim 28:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, further comprising:

receiving, from the wireless device, an Ethernet packet filter set; and


performing a comparison of the at least one Ethernet MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is based on the comparison.
The method of claim 1, further comprising: 

receiving, from the wireless device via at least the session management function device, an Ethernet packet filter set; and 

performing a comparison of the at least one Ethernet source MAC address with information in the Ethernet packet filter set, wherein the determining the at least one PCC rule is further based on the comparison. (claim 4)




As to claim 29:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the at least one PCC rule comprises at least one of:

...

a charging policy associated with the wireless device;
...
The method of claim 1, wherein the at least one PCC rule further comprises at least one charging policy associated with the wireless device. (claim 5)



As to claim 30:
	U.S. Patent No. 10938583 discloses:

U.S. Patent Application 16951875
U.S. Patent No. 10938583
The method of claim 1, wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:




a network exposure function device;

an application function device;

a unified data management device; or

a second policy control function device.
The method of claim 1, wherein the receiving the at least one Ethernet source MAC address for the wireless device comprises: receiving, from a device associated with a data network via the session management function device and via at least a second device, the at least one Ethernet source MAC address for the wireless device, wherein the at least the second device comprises at least one of:

 a network exposure function device; 

an application function device; 

a unified data management device; or 

a second policy control function device. (claim 7)



Claim(s) 9, 11, 21 and 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10938583 in view of Gu et al.  CN 101414940 (citations are from English language translation).

As to claim 9:
U.S. Patent No. 10938583 as described above does not explicitly teach:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.

However, Gu et al. further teaches a subscription capability which includes:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subscription capability of Gu et al. into U.S. Patent No. 10938583. By modifying the policy control function of U.S. Patent No. 10938583 to include the subscription capability as taught by the PCRF of Gu et al., the benefits of improved QoS (Gu et al.; 0011) are achieved.

As to claim 11:
U.S. Patent No. 10938583 as described above does not explicitly teach:
wherein the Ethernet MAC address comprises an Ethernet source MAC address.

However, Gu et al. further teaches a source capability which includes:
wherein the Ethernet MAC address comprises an Ethernet source MAC address. 
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the source capability of Gu et al. into U.S. Patent No. 10938583. By modifying the policy control function of U.S. Patent No. 10938583 to include the source capability as taught by the PCRF of Gu et al., the benefits of improved QoS (Gu et al.; 0011) are achieved.

As to claim 21:
U.S. Patent No. 10938583 as described above does not explicitly teach:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.

However, Gu et al. further teaches a subscription capability which includes:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subscription capability of Gu et al. into U.S. Patent No. 10938583. By modifying the policy control function of U.S. Patent No. 10938583 to include the subscription capability as taught by the PCRF of Gu et al., the benefits of improved QoS (Gu et al.; 0011) are achieved.

As to claim 23:
U.S. Patent No. 10938583 as described above does not explicitly teach:
wherein the Ethernet MAC address comprises an Ethernet source MAC address.

However, Gu et al. further teaches a source capability which includes:
wherein the Ethernet MAC address comprises an Ethernet source MAC address. 
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the source capability of Gu et al. into U.S. Patent No. 10938583. By modifying the policy control function of U.S. Patent No. 10938583 to include the source capability as taught by the PCRF of Gu et al., the benefits of improved QoS (Gu et al.; 0011) are achieved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting structural elements which would qualify as a device or a part under the definition of a machine.  See MPEP § 2106.03(I).  
Claims 14-24 and 26-30 are rejected based upon a rejected parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 6, 7, 9, 10, 11, 13, 14, 15, 17, 18, 19, 21, 22, 23, 25, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al.  CN 101414940 embodiment #1 (hereinafter Gu1, citations are from English language translation) in view of Gu et al.  CN 101414940 embodiment #2 (hereinafter Gu2, citations are from English language translation).

As to claim 1:
Gu1 discloses:
A method comprising:
receiving, by a policy control function device, at least one Ethernet medium access control (MAC) address for a wireless device;
(“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)
(“[0067] the first method is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the user subscription information may include QoS information of an Ethernet service and Ethernet service the source MAC address and the destination MAC address and other information.”; Gu et al.; 0067)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)
(“Using the technical solution provided by the embodiment of the invention, capable of establishing Ethernet services in a wireless network.”; Gu et al.; 0039)
(“[0056] Referring to FIG. 4, a second embodiment of the present invention provides a method of establishing an Ethernet service, the method the terminal access network, establishing suitable for transmission of Ethernet service access network carrier and air interface connection, the method comprising”; Gu et al.; 0056)
(where
“PCRF” maps to “policy control function device”,
“Ethernet service the source MAC address” maps to “at least on Ethernet medium access control (MAC) address”,
“user subscription”/”terminal in an authentication response message carrying the user identification”/”wireless network”/”air interface connection” maps to “wireless device”,
“access gateway authorization request message sent to the PCRF” maps to “receiving”

determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and
(where
“PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule” maps to “determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address”, where “generate” maps to “determining”, “PCC rule” maps to “at least one policy and charging control (PPC) rule”, “according to the user subscription information of the source MAC address and the destination MAC address, to generate” maps to “associated with the at least one Ethernet MAC address”

sending, by the policy control function device to a ... management function device, the at least one PCC rule.
(“[0074] Step 407: the PCRF sending an authorization response message to the access gateway, the message carries Ethernet service PCC rule.”; Gu et al.; 0074)
(where
“PCRF sending” maps to “sending, by the policy control function device”, “access gateway” maps to “...management function device”, “PCC rule” maps to “PCC rule”

Gu1 teaches a PCRF receiving an Ethernet MAC address associated with a wireless user/terminal device, where the PCRF generates a PCC rule based on the Ethernet MAC address.

Gu1 as described above does not explicitly teach:
session [management function device]

However, Gu2 further teaches a session capability which includes:
session [management function device]
(“[0009] step 303, the access gateway sends the response message of IP access session is established.”; Gu et al.; 0009)
(where 
“access gateway sends...session is established” maps to “session [management function device]”

		Where Gu2 teaches a gateway which performs session establishment.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the session capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 2:
Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 3:
Gu1 discloses:
...
wherein the at least one Ethernet packet filter set comprises an Ethertype. 
(“[0073] a seventh mode is as follows: the PCRF according to the user subscription information, the Ethernet policy and access gateway authorization request message sent by the local network, comprising generating QoS information of an Ethernet service and Ethernet classifier information of PCC rules. It can be realized according to the following method: the PCRF according to the subscription information of the user and obtain the type and capabilities of the Ethernet service subscribed by the user according to the type and capacity of the Ethernet service subscribed by the user. obtaining QoS information of an Ethernet service from an Ethernet policy configured by local network, from the access gateway authorization request message sent to the PCRF in the Ethernet classifier information, to generate a QoS information of an Ethernet service and Ethernet classifier information of PCC rules.”; Gu et al.; 0073)

Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 5:
Gu1 discloses:
wherein the at least one PCC rule comprises at least one of:
a quality of service policy associated with the wireless device;...
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)

As to claim 6:
Gu1 discloses:
wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from a device associated with a data network.
(“[0067] the first method is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the user subscription information may include QoS information of an Ethernet service and Ethernet service the source MAC address and the destination MAC address and other information.”; Gu et al.; 0067)

As to claim 7:
Gu1 discloses:
	wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:
... or
a second policy control function device.
(“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)

As to claim 9:
Gu1 discloses:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)

As to claim 10:
Gu1 discloses:
wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from the ... management function device.
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

Gu1 as described above does not explicitly teach:
session [management function device]

However, Gu2 further teaches a session capability which includes:
session [management function device]
(“[0009] step 303, the access gateway sends the response message of IP access session is established.”; Gu et al.; 0009)
(where 
“access gateway sends...session is established” maps to “session [management function device]”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the session capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 11:
Gu1 discloses:
wherein the Ethernet MAC address comprises an Ethernet source MAC address. 
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

As to claim 13:
Gu1 discloses:
A apparatus comprising: 
a policy control function configured to: 
receive at least one Ethernet medium access control (MAC) address for a wireless device; 
 (“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)
(“[0067] the first method is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the user subscription information may include QoS information of an Ethernet service and Ethernet service the source MAC address and the destination MAC address and other information.”; Gu et al.; 0067)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)
(“Using the technical solution provided by the embodiment of the invention, capable of establishing Ethernet services in a wireless network.”; Gu et al.; 0039)
(“[0056] Referring to FIG. 4, a second embodiment of the present invention provides a method of establishing an Ethernet service, the method the terminal access network, establishing suitable for transmission of Ethernet service access network carrier and air interface connection, the method comprising”; Gu et al.; 0056)
(where
“PCRF” maps to “policy control function device”,
“Ethernet service the source MAC address” maps to “at least on Ethernet medium access control (MAC) address”,
“user subscription”/”terminal in an authentication response message carrying the user identification”/”wireless network”/”air interface connection” maps to “wireless device”,
“access gateway authorization request message sent to the PCRF” maps to “receiving”

determine at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and 
 (where
“PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule” maps to “determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address”, where “generate” maps to “determining”, “PCC rule” maps to “at least one policy and charging control (PPC) rule”, “according to the user subscription information of the source MAC address and the destination MAC address, to generate” maps to “associated with the at least one Ethernet MAC address”

send, to a ... management function, the at least one PCC rule.
(“[0074] Step 407: the PCRF sending an authorization response message to the access gateway, the message carries Ethernet service PCC rule.”; Gu et al.; 0074)
(where
“PCRF sending” maps to “sending, by the policy control function device”, “access gateway” maps to “...management function device”, “PCC rule” maps to “PCC rule”

Gu1 teaches a PCRF receiving an Ethernet MAC address associated with a wireless user/terminal device, where the PCRF generates a PCC rule based on the Ethernet MAC address.

Gu1 as described above does not explicitly teach:
session [management function device]

However, Gu2 further teaches a session capability which includes:
session [management function device]
(“[0009] step 303, the access gateway sends the response message of IP access session is established.”; Gu et al.; 0009)
(where 
“access gateway sends...session is established” maps to “session [management function device]”

		Where Gu2 teaches a gateway which performs session establishment.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the session capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 14:
Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 15:
Gu1 discloses:
...
wherein the at least one Ethernet packet filter set comprises an Ethertype. 
(“[0073] a seventh mode is as follows: the PCRF according to the user subscription information, the Ethernet policy and access gateway authorization request message sent by the local network, comprising generating QoS information of an Ethernet service and Ethernet classifier information of PCC rules. It can be realized according to the following method: the PCRF according to the subscription information of the user and obtain the type and capabilities of the Ethernet service subscribed by the user according to the type and capacity of the Ethernet service subscribed by the user. obtaining QoS information of an Ethernet service from an Ethernet policy configured by local network, from the access gateway authorization request message sent to the PCRF in the Ethernet classifier information, to generate a QoS information of an Ethernet service and Ethernet classifier information of PCC rules.”; Gu et al.; 0073)

Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 17:
Gu1 discloses:
wherein the at least one PCC rule comprises at least one of:
a quality of service policy associated with the wireless device;...
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)

As to claim 18:
Gu1 discloses:
wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from a device associated with a data network.
(“[0067] the first method is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the user subscription information may include QoS information of an Ethernet service and Ethernet service the source MAC address and the destination MAC address and other information.”; Gu et al.; 0067)

As to claim 19:
Gu1 discloses:
	wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:
... or
a second policy control function device.
(“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)

As to claim 21:
Gu1 discloses:
wherein the determining the at least one PCC rule comprises determining the at least one PCC rule based on at least one of: ... or subscription information.
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)

As to claim 22:
Gu1 discloses:
wherein the receiving the at least one Ethernet MAC address comprises receiving the at least one Ethernet MAC address from the ... management function device.
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

Gu1 as described above does not explicitly teach:
session [management function device]

However, Gu2 further teaches a session capability which includes:
session [management function device]
(“[0009] step 303, the access gateway sends the response message of IP access session is established.”; Gu et al.; 0009)
(where 
“access gateway sends...session is established” maps to “session [management function device]”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the session capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 23:
Gu1 discloses:
wherein the Ethernet MAC address comprises an Ethernet source MAC address. 
(“[0069] third way is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the authorization request message sent by the access gateway of the source MAC address and the destination MAC address. source MAC address and destination MAC address information to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the access gateway sends the authorization request message may include a QoS information of an Ethernet service and Ethernet service.”; Gu et al.; 0069)

As to claim 25:
Gu1 discloses:
A system comprising: 
a policy control function configured to: receive at least one Ethernet medium access control (MAC) address for a wireless device; and 
 (“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)
(“[0067] the first method is: PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule, the user subscription information may include QoS information of an Ethernet service and Ethernet service the source MAC address and the destination MAC address and other information.”; Gu et al.; 0067)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)
(“Using the technical solution provided by the embodiment of the invention, capable of establishing Ethernet services in a wireless network.”; Gu et al.; 0039)
(“[0056] Referring to FIG. 4, a second embodiment of the present invention provides a method of establishing an Ethernet service, the method the terminal access network, establishing suitable for transmission of Ethernet service access network carrier and air interface connection, the method comprising”; Gu et al.; 0056)
(where
“PCRF” maps to “policy control function device”,
“Ethernet service the source MAC address” maps to “at least on Ethernet medium access control (MAC) address”,
“user subscription”/”terminal in an authentication response message carrying the user identification”/”wireless network”/”air interface connection” maps to “wireless device”,
“access gateway authorization request message sent to the PCRF” maps to “receiving”

determine at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address; and 
 (where
“PCRF obtaining QoS information of an Ethernet service and Ethernet service according to the user subscription information of the source MAC address and the destination MAC address, to generate a QoS information of an Ethernet service and Ethernet classifier information of the PCC rule” maps to “determining, by the policy control function device, at least one policy and charging control (PCC) rule associated with the at least one Ethernet MAC address”, where “generate” maps to “determining”, “PCC rule” maps to “at least one policy and charging control (PPC) rule”, “according to the user subscription information of the source MAC address and the destination MAC address, to generate” maps to “associated with the at least one Ethernet MAC address”

a ... management function configured to: receive, from the policy control function, the at least one PCC rule.
 (“[0074] Step 407: the PCRF sending an authorization response message to the access gateway, the message carries Ethernet service PCC rule.”; Gu et al.; 0074)
(where
“PCRF sending” maps to “sending, by the policy control function device”, “access gateway” maps to “...management function device”, “PCC rule” maps to “PCC rule”

Gu1 teaches a PCRF receiving an Ethernet MAC address associated with a wireless user/terminal device, where the PCRF generates a PCC rule based on the Ethernet MAC address.

Gu1 as described above does not explicitly teach:
session [management function device]

However, Gu2 further teaches a session capability which includes:
session [management function device]
(“[0009] step 303, the access gateway sends the response message of IP access session is established.”; Gu et al.; 0009)
(where 
“access gateway sends...session is established” maps to “session [management function device]”

		Where Gu2 teaches a gateway which performs session establishment.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the session capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the session capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 26:
Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set, wherein the at least one Ethernet packet filter set comprises the at least one Ethernet MAC address.
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 27:
Gu1 discloses:
...
wherein the at least one Ethernet packet filter set comprises an Ethertype. 
(“[0073] a seventh mode is as follows: the PCRF according to the user subscription information, the Ethernet policy and access gateway authorization request message sent by the local network, comprising generating QoS information of an Ethernet service and Ethernet classifier information of PCC rules. It can be realized according to the following method: the PCRF according to the subscription information of the user and obtain the type and capabilities of the Ethernet service subscribed by the user according to the type and capacity of the Ethernet service subscribed by the user. obtaining QoS information of an Ethernet service from an Ethernet policy configured by local network, from the access gateway authorization request message sent to the PCRF in the Ethernet classifier information, to generate a QoS information of an Ethernet service and Ethernet classifier information of PCC rules.”; Gu et al.; 0073)

Gu1 as described above does not explicitly teach:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,

However, Gu2 further teaches a classifier capability which includes:
further comprising receiving, by the policy control function device from a device associated with a data network, at least one Ethernet packet filter set,
(“[0127] Referring to FIG. 11, a tenth embodiment of the invention claims a network system, the system comprises an application function entity AF, a policy and charging control entity PCRF and access gateway, wherein,
[0128] AF to the PCRF sends the QoS information of the Ethernet service and Ethernet service source MAC address and the destination MAC address of the service authorization request message;
[0129] the PCRF receiving a service authorization request message, and according to QoS information of the service authorization request to generate an IP QoS information in the message to obtain the Ethernet classifier information to obtain the target pictures including Ethernet classifier information and IP the QoS information of the PCC rule, wherein the Ethernet classifier information can be obtained according to the source MAC address and the destination MAC address carried in the message service authorization request, also can be from the user subscription database in the user subscription information. will not affect the implementation of the present invention.”; Gu et al.; 0127-0129)
(“access gateway as a policy enforcement point, according to the strategy control information for establishing or modifying the carrier. The PCC rule of IP classifier filter each downlink data packet on, once it is in accordance with the classifier to data packet, using the corresponding policy and charging control.”; Gu et al.; 0010)
(where “Ethernet classifier information” maps to “Ethernet packet filter”, “AF”/”user subscription” maps to “data network”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the classifier capability of Gu2 into Gu1. By modifying the gateway of Gu1 to include the classifier capability as taught by the gateway of Gu2 and as suggested by Gu1 in paragraph 0133, the benefits of improved QoS (Gu1; 0011) with improved Ethernet service (Gu2; 0056) are achieved.

As to claim 29:
Gu1 discloses:
wherein the at least one PCC rule comprises at least one of:
a quality of service policy associated with the wireless device;...
(“[0064] Step 406: the PCRF according to the subscription information of the user, an Ethernet policy and access gateway authorization request message sent by the local network at least one of the Ethernet service is generated, the PCC rule, the PCC rule of Ethernet network service comprises an Ethernet service QoS information, the Ethernet classifier information and charging information.; Gu et al.; 0064)
(“[0043] step 302, terminal access authentication process with the network side. access gateway of the network side to the terminal sending the authentication starting request, terminal in an authentication response message carrying the user identification to AAA server sends access authentication request carries user identification of the access gateway.”; Gu et al.; 0043)

As to claim 30:
Gu1 discloses:
	wherein the receiving the at least one Ethernet MAC address comprises receiving, from a first device associated with a data network and via a second device, the at least one Ethernet MAC address, and wherein the second device comprises at least one of:
... or
a second policy control function device.
(“[0059] Step 404: access gateway as a policy execution point PCEF, send an authorization request message to the PCRF to request further authorization in the PCRF.
[0060] wherein, if the step of access 403 in the authorization message carries the Ethernet service QoS profile, before the step 404, can obtain an identification of the terminal, an Ethernet service QoS profile and classifier information. If the PCRF before this step has been assigned access carrier identification and/or establishing an access carrier to the terminal, at this time, the step of access gateway authorization request message sent to the PCRF may include Ethernet classifier information and comprises an access bearer identification of access network carrier information. The authorization request message may further include an Ethernet service QoS profile for PCRF provides reference. wherein the Ethernet classifier information comprises: the source MAC address and the destination MAC address, the source MAC address and the destination MAC address of the Ethernet service acquisition mode can be obtained from the Ethernet service QoS profile, also can be the access gateway to from the terminal side and network information obtained in the interaction will not affect the implementation of the present invention.”; Gu et al.; 0059-0060)

Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170303189 – teaches a MAC/EUI address associated with policies between a UE and a LAN-GW where the LAN-GW creates TFTs (see para. 0087, 0092).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael K Phillips/Examiner, Art Unit 2464